



COURT OF APPEAL FOR ONTARIO

CITATION: Vetro v. Canadian National Exhibition Association,
    2015 ONCA 87

DATE: 20150205

DOCKET: C59269

Rouleau, Watt and Pardu JJ.A.

BETWEEN

Vittorio Joseph Vetro also known as Victor Vetro

Plaintiff (Appellant)

and

The Canadian National Exhibition Association

Defendant (Respondent)

Glenn R. Solomon, for the appellant

Jordan Goldblatt, for the respondent

Heard: February 4, 2015

On appeal from the judgment of Justice Lois B. Roberts of
    the Superior Court of Justice, dated July 30, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that the motion judge erred in striking the claim.
    He explains that the order of Master Short has authorized the appellant to
    pursue the action, despite being an undischarged bankrupt and did so
nunc
    pro tunc
. The motion judge, in the appellants submission, erred in her
    interpretation of the order and in setting it aside as an abuse of process.

[2]

We do not give effect to this submission. The law is clear that, as an
    undischarged bankrupt, the appellant did not have the ability to launch and
    pursue the present action. He remains an undischarged bankrupt to this day.

[3]

There is nothing in the
Bankruptcy and Insolvency Act
or in the
    jurisprudence suggesting that the master has the authority to allow an
    undischarged bankrupt to pursue a claim such as this one.

[4]

In any event, the order of Master Short does not, on its face, purport
    to lift the appellants disability, as an undischarged bankrupt, to pursue the
    claim nor does it state that it is to apply
nunc pro tunc
.

[5]

As a result, we dismiss the appeal. Costs to the respondent fixed at
    $4,500 inclusive of disbursements and applicable taxes.


